DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on Sep. 24, 2021, the applicants have canceled claims 1-38 and furthermore, have added new claims 39-70.
3. Claims 39-70 are pending in the application.

                             EXAMINER’S        AMENDMENT
4. The following amendment is pursuant to a telephone conversation with the applicant’s attorney, Ms. Shazi Jiang on Dec. 22, 2021. The following changes have been made in claim 68:
In claim 68, line 2, delete - - -a cognitive disorder, impulsivity, obesity,- - - -.

                         REASONS       FOR       ALLOWANCE
5. The following is an examiner’s statement of reasons for allowance:
Claims 39-70, renumbered as claims 1-32, are allowed since the instant compounds of formula (II), pharmaceutical compositions comprising these compounds and method of treating various disease conditions using these compounds are neither disclosed nor obvious over the prior art. In the art, Shaik (J. Med. Chem.) discloses compounds 21 and 22 on page 9062 which do anticipate the instant compounds. However, this is inventors own work and furthermore, does not constitute a prior art reference since it was published (Sep. 17, 2019) after the filing date (Sep. 9, 2019) of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

6. The drawings are accepted.

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                          /CHARANJIT AULAKH/                                          Primary Examiner, Art Unit 1625